LACOMBE, Circuit Judge.
A bankruptcy proceeding against Maurice Soloway and Maurice Katz as partners and individuals was duly instituted in the District Court in Connecticut. An offer of composition was made and after various proceedings which need not be recited such offer was confirmed by Judge Thomas.
Within the proper time limited by the act an application on apparently proper papers was made to Judge Thomas for an allowance of appeal.from such order to this court. This application was refused on the sole ground that in the opinion of the District Judge the Bankruptcy Act did not allow appeals from order confirming compositions, such orders not being included in the enumeration contained in section 25.
This section apparently has not been amended, but stands as it did when the Bankruptcy Act was passed. It allows appeals from a judgment “granting or denying a discharge.” Section 14c provides that the confirmation of a composition shall discharge the bankrupt from his debts. Such judgment, therefore, is the legal equivalent of a judgment “granting a discharge,” and it seems to us that under section 25 it may be revised by appeal.
Presumably it will not be necessary to issue any alternative mandamus. The District Judge, now that the section has been construed by a Circuit Court of Appeals, may sign the allowance. ■